Case: 1:21-cv-00297-JG Doc #: 30 Filed: 05/10/21 1 of 7. PageID #: 400



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                               :
THOMAS A. ENSLEY, et al.,                                      :
                                                               :         Case No. 1:21-cv-297
                     Plaintiffs,                               :
                                                               :         OPINION AND ORDER
                                                               :         [Resolving Docs. 10, 11, 12,
                                                               :         22, 27, 28]
          v.                                                   :
                                                               :
FEDERAL HOME LOAN                                              :
MORTGAGE CORP., et al.,                                        :
                                                               :
                      Defendants,                              :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In this home mortgage case, Defendants Federal Home Loan Mortgage Corp., Select

Portfolio Servicing, Inc., Mortgage Electronic Registration Systems, Inc., and GMAC

Mortgage Corporation move for judgment on the pleadings. 1                         Instead of substantively

opposing Defendants’ motions, pro se Plaintiffs Thomas and Marion Ensley also move for

judgment on the pleadings. 2 For the reasons stated below, the Court GRANTS Defendants’

judgment on the pleadings motions, DISMISSES Plaintiffs’ judgment on the pleadings motion

as moot, and DISMISSES all additional pending motions as moot.

                                                          I.       BACKGROUND

          In August 2004, Plaintiffs purchased a home in Richmond Heights, Ohio. 3 In part,

Plaintiffs financed the home purchase with a $128,000 mortgage from Defendants GMAC




1
  Doc. 10; Doc. 11; Doc. 12.
2
  Doc. 27.
3
  Doc. 1-2 at 6.
Case: 1:21-cv-00297-JG Doc #: 30 Filed: 05/10/21 2 of 7. PageID #: 401

Case No. 1:21-cv-297
Gwin, J.

Mortgage Corp. and Mortgage Electronic Registration Systems, Inc. 4 The mortgage was

properly recorded in Cuyahoga County. 5

          On May 14, 2012, Defendant mortgagee GMAC filed for bankruptcy. 6 On June 28,

2016, Defendant Select Portfolio Servicing, Inc. notified Plaintiffs that it would become their

mortgage servicer, effective July 18, 2016. 7 At the time of the servicer switch, Plaintiffs

attempted to rescind the mortgage. 8           But Defendant Select Portfolio Servicing denied

Plaintiffs’ recission request. 9

          On August 15, 2018, Plaintiffs’ mortgage ownership transferred to the Freddie Mac

Seasoned Credit Risk Transfer Trust, Series 2018-3, (“the Freddie Mac Trust”) with Defendant

Federal Home Loan Mortgage Corp. (“Freddie Mac”) as trustee. 10 Neither Plaintiffs nor

Defendants claim that Plaintiffs have defaulted on their mortgage obligation and neither

Plaintiffs nor Defendants claim that a foreclosure action is pending against Plaintiffs’ home. 11

          On December 30, 2020, Plaintiffs, pro se, sued Defendants in the Cuyahoga County

Court of Common Pleas, seeking:

      1) Declaratory judgment that the Freddie Mac Trust has no security interest in
         Plaintiffs’ property because the assignment of Plaintiffs’ home mortgage to the
         Freddie Mac Trust was invalid;

      2) Declaratory judgment that Defendant GMAC, now defunct, breached the
         original 2004 mortgage agreement with Plaintiffs by failing to “satisfy, release,
         and reconvey the beneficial security interest in Plaintiffs’ pledged Mortgage”
         upon transferring the Mortgage to the Freddie Mac Trust;

4
  Doc. 10 at 18.
5
  Doc. 27-1 at 72.
6
  Doc. 27-1 at 28.
7
  Id. at 2.
8
  Doc. 25-3 at 1–2.
9
    Id.
10
     Doc. 27-1 at 67.
11
     Doc. 6 at 9; Doc. 9 at 7; Doc. 10 at 5.
                                                 -2-
Case: 1:21-cv-00297-JG Doc #: 30 Filed: 05/10/21 3 of 7. PageID #: 402

Case No. 1:21-cv-297
Gwin, J.


     3) A quiet title judgment indicating that Plaintiffs are the sole owner of their home
        and that Defendants “have no estate, title, lien, or interest” in Plaintiffs’ home;

     4) Injunctive relief preventing Defendants from “prosecuting any continuance of
        a foreclosure sale pending trial.” 12

On February 4, 2021, Defendants removed the case to this Court. 13

        On February 24, 2021, all Defendants except the now-defunct GMAC Mortgage

Corporation moved for judgment on the pleadings. 14 Plaintiffs sought and obtained a month-

long extension to April 26, 2021, to find counsel and respond to Defendants’ motions. 15 On

the response deadline, Plaintiffs, still proceeding pro se, filed non-substantive responses to

Defendants’ motions, attaching only additional mortgage record documents. 16

        Then, on May 4, 2021, Plaintiffs filed their own motion for judgment on the pleadings,

which largely ignored Defendants’ motion arguments. 17 Plaintiffs still have not substantively

answered Defendants’ motions, despite this Court’s order requiring them to do so by April

26, 2021. 18 The Court accordingly takes up Defendants’ judgment on the pleadings motions

without Plaintiffs’ substantive response.

                                            II.         ANALYSIS

        In ruling on a motion for judgment on the pleadings, the Court “construe[s] the

Complaint in the light most favorable to [Plaintiffs], accept[s] [their] allegations as true, and




12
   Doc. 1-2.
13
   Doc. 1.
14
   Doc. 10; Doc. 11; Doc. 12.
15
   Doc. 16; Doc. 19.
16
   Doc. 24; Doc. 25; Doc. 26.
17
   Doc. 27.
18
   Doc. 19.
                                                  -3-
Case: 1:21-cv-00297-JG Doc #: 30 Filed: 05/10/21 4 of 7. PageID #: 403

Case No. 1:21-cv-297
Gwin, J.

draw[s] all reasonable inferences” in their favor. 19 However, Plaintiffs must provide “enough

facts to state a claim that is plausible on its face” by “rais[ing] a right to relief above the

speculative level.” 20 Plaintiffs fail to do so here.

         A. The Freddie Mac Mortgage Trust Transfer

         Plaintiffs argue that the Freddie Mac Trust has no valid security interest in their

property because Plaintiffs’ mortgage was assigned to the Freddie Mac Trust in “violation of

the terms of the [Freddie Mac] Trust.” 21 But, under Ohio law, mortgagors, such as Plaintiffs,

“lack[] standing to challenge whether the transfer of [their] mortgage loan to a trust complied”

with the trust’s terms. 22      Such “mortgage assignments,” moreover, “do not alter the

obligations of a debtor/mortgagor under a promissory note or a mortgage.” 23

         Further, to the extent that Plaintiffs’ complaint sets forth a wrongful foreclosure claim,

such claims are not recognized under Ohio law. 24 Though no foreclosure proceedings are

currently pending against Plaintiffs’ property, the Freddie Mac Trust, as the holder of

Plaintiffs’ mortgage note, has standing to enforce the note through foreclosure against

Plaintiffs’ property if Plaintiffs default on the mortgage note in the future. 25




19
     Ohio Police & Fire Pension Fund v. Standard & Poor’s Fin Servs., LLC, 700 F.3d 829, 835
(6th Cir. 2012).
20
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).
21
     Doc. 1-2 at 13.
22
     Bank of New York Mellon v. Broyles, 128 N.E.3d 719, 727 (Ohio Ct. App. 7th Dist. Jan
24, 2018) (collecting cases).
23
   Id. at 726.
24
     PHH Mortgage Corp. v. Barker, No. 15-19-01, 2019 WL 7049680, at *7 (3rd Dist. Dec.
23, 2019) (collecting cases).
25
   Broyles, 128 N.E.3d at 724.
                                                 -4-
Case: 1:21-cv-00297-JG Doc #: 30 Filed: 05/10/21 5 of 7. PageID #: 404

Case No. 1:21-cv-297
Gwin, J.

       For similar reasons, the Sixth Circuit has repeatedly affirmed dismissals of similar

claims brought by borrowers whose mortgage notes were transferred to Securitized Trusts

like the Freddie Mac Trust. 26

       B. Breach of the Mortgage Agreement Claim against Defendant GMAC

       Plaintiffs also claim that now-defunct Defendant GMAC breached its original 2004

mortgage agreement with Plaintiffs by failing to “satisfy, release, and reconvey the beneficial

security interest in Plaintiffs’ pledged Mortgage” after receiving the “full value of the entire

instrument” during the Freddie Mac Trust assignment. 27

       An Ohio breach of contract claim requires: “(1) the formation of a binding contract or

agreement; (2) the nonbreaching party performed its obligations under the contract; (3) the

defendant failed to fulfill its obligations without a legally valid excuse; and (4) the

nonbreaching party suffered damages.” 28

       Even accepting Plaintiffs’ factual allegations as true, the second breach of contract

element, Plaintiffs’ full performance, forecloses Plaintiffs’ claim.     As explained above,

Defendant GMAC’s assignment of Plaintiffs’ mortgage to the Freddie Mac Trust does not

impact Plaintiffs’ mortgage note obligations. 29

       Plaintiffs’ mortgage agreement with GMAC required GMAC to extinguish its security

interest in Plaintiffs’ property only “upon payment of all sums secured” by the mortgage

agreement. 30 In pursuing their breach of contract claim, Plaintiffs conflate the Freddie Mac


26
   See, e.g., Dauenhauer v. Bank of New York Mellon, 562 F. App’x 473, 478–80 (6th Cir.
2014).
27
   Doc. 1-2 at 11, 17.
28
   Carbone v. Nueva Constr. Grp., LLC, 83 N.E.3d 375, 380 (Ohio Ct. App. 8th Dist. 2017).
29
   Broyles, 128 N.E.3d at 726.
30
   Doc. 10 at 29.
                                           -5-
Case: 1:21-cv-00297-JG Doc #: 30 Filed: 05/10/21 6 of 7. PageID #: 405

Case No. 1:21-cv-297
Gwin, J.

Trust’s payment to GMAC for assignment of Plaintiffs’ mortgage agreement with complete

satisfaction of Plaintiffs’ mortgage payment obligations.

           The assignment agreement did not discharge Plaintiffs’ mortgage payment

obligations. In fact, on Plaintiffs’ own version of events, the right to receive mortgage

payments from Plaintiffs is the very benefit for which the Freddie Mac Trust bargained when

it purchased Plaintiffs’ mortgage note. 31 Because Plaintiffs have not alleged that they have

made all payments owing under the note, GMAC (and the Freddie Mac Trust as assignee)

were justified in maintaining their security interest in Plaintiffs’ property under the mortgage

agreement. No breach of the mortgage agreement occurred.

           C. Plaintiffs’ Quiet Title Claim

           Next, Plaintiffs argue that they are entitled to quiet title to the mortgaged property

under Ohio Revised Code § 5303.01. Plaintiffs ask to the Court to declare that Defendants

“have no estate, title, lien, or interest” in Plaintiffs’ property. 32

           This claim fails for two reasons. First, Ohio courts have recognized that “a mortgage

is nothing more than a lien on the premises,” rather than “a cloud on [Plaintiffs’] title.” 33

Ohio law does not allow Plaintiffs to extinguish a mortgagee’s or mortgagee’s assignee’s

property lien through a quiet title action. 34




31
     Doc. 1-2 at 13.
32
     Id. at 17.
33
     Bank of New York Mellon Tr. Co. v. Unger, No. 97315, 2012 WL 1567192, at *7 (Ohio
Ct. App. 8th Dist. May 3, 2012).
34
     Id.
                                                  -6-
Case: 1:21-cv-00297-JG Doc #: 30 Filed: 05/10/21 7 of 7. PageID #: 406

Case No. 1:21-cv-297
Gwin, J.

         Second, for the reasons explained above, Plaintiffs have not provided any other

grounds for extinguishing the Freddie Mac Trust’s property lien. Plaintiffs’ quiet title claim

fails.

         D. Foreclosure Injunctive Relief

         Finally, Plaintiffs ask the Court to issue a judgment preventing Defendants from

“prosecuting any continuance of a foreclosure sale pending trial.” 35 But, as explained above,

the Freddie Mac Trust, as the holder of Plaintiffs’ mortgage note, has the right to enforce the

note through foreclosure proceedings if Plaintiffs default on the note. 36 None of the parties

allege that Plaintiffs are in default or that foreclosure proceedings are pending. Injunctive

relief is not appropriate here.

                                        III.    CONCLUSION

         For these reasons, the Court GRANTS Defendants’ judgment on the pleadings

motions, DISMISSES Plaintiffs’ judgment on the pleadings motion as moot, and DISMISSES

all additional pending motions as moot.

         IT IS SO ORDERED.

Dated: May 10, 2021                                     s/       James S. Gwin
                                                        JAMES S. GWIN
                                                        UNITED STATES DISTRICT JUDGE




35
     Doc. 1-2 at 18.
36
     Broyles, 128 N.E.3d at 724.

                                               -7-
